IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GUILLERMO HERNANDEZ-ORTEGA,                            No. 70137
                 A/K/A GUILLERMO HERNANDEZ,
                 A/K/A ISMAEL GUILLERMO
                 HERNANDEZ,
                                    Appellant,
                                                                                FILED
                               vs.                                              MAY 1 8 2016
                 THE STATE OF NEVADA,                                      cLER KI.SUP
                                                                              T RAE K IN MENI
                                                                                      LRED ECAONURT
                                    Respondent.                            BY
                                                                                DEPUTY CLERK

                                       ORDER DISMISSING APPEAL

                             This appeal was initiated by the filing of a pro se notice of
                 appeal. Eighth Judicial District Court, Clark County; Elizabeth Goff
                 Gonzalez, Judge.
                             Appellant filed a notice of appeal on March 30, 2016. No
                 appealable order was designated in the notice of appeal. To the extent
                 appellant appeals from the judgment of conviction, the notice of appeal is
                 untimely filed. NRAP 4(b); NRS 34.575(1); NRAP 26(a); NRAP 26(c). An
                 untimely notice of appeal fails to vest jurisdiction in this court, Lozada v.
                 State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). To the extent
                 appellant appeals from the order admitting defendant to probation and
                 fixing terms, no statute or court rule permits an appeal from such an
                 order.   Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).
                 Accordingly, we
                              ORDER this appeal DISMISSED.


                                                       efulTh
                                          Hardesty

                   crytaii.                  j.
SUPREME COURT    Saitta                                     Pickering
      OF
    NEVADA

(0) 1947A   ea
                                                                                            5.59
                 cc: Hon. Elizabeth Goff Gonzalez, District Judge
                      Clark County Public Defender
                      Guillermo Hernandez-Ortega
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(C) 1947A    e